The defendant's conviction of operating a lottery was authorized by the evidence.
                       DECIDED SEPTEMBER 24, 1942.
The accused was convicted of the offense of operating a lottery, known as the "number game." He was tried by a judge of the criminal court of Fulton County, presiding without the intervention of the jury. The undisputed evidence *Page 32 
showed that the officers found in the defendant's bedroom under a pillow on one bed (the room containing two beds) two books of lottery tickets, several pieces of paper with numbers on them, and several pennies, nickels, and dimes wrapped up in a paper; that the defendant (who was not in the house when the articles were found) was brought to the house, and, when shown the articles, merely said: "Well, you found them here;" that he did not deny knowing that the lottery tickets were there; that two young negro men, his stepsons, lived in the house and slept in one of the beds. The defendant being the head of the house, everything in the house, including the lottery tickets, was presumed to belong to him. This presumption was a rebuttable one, but the defendant introduced no evidence to rebut it. Neither of the young negroes testified, and the statement of the defendant to the jury denying his guilt was evidently disbelieved by the judge who was the prior in the case. The evidence authorized the judgment. The special assignments of error in the petition for certiorari are not argued or referred to in the brief of counsel for the plaintiff in error and are treated as abandoned. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.